DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-10 are objected to because of the following informalities:
	Claims 1-10, line 1, the recitation “for shoe sole” should either read – for shoe soles – or – for a shoe sole -- , for grammatical reasons. 
Claim 1 should only be a single sentence with one period (see line 3 which includes a “.”.)
Claim 9 should only be a single sentence with one period (see line 2 which includes a “.”.)
Claim 1, line 3, “the scrubbing slot” lacks proper antecedent basis.
Claim 1, line  6, “the scrubbing head” lacks proper antecedent basis.
Claim 1, lines 6-7 and 8, “of scrubbing head (10)” (two occurrences) should be clearly, positively recited for completeness.
Claim 5, last three lines are awkwardly written grammatically and should be clear as to exactly what forms the clamping groove (18) therebetween ?
Claim 9, line 1, what exactly is “it” referring to ?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/127963 A1 (hereinafter Lowe).
	At the outset, references to page/paragraph numbers are made with respect to the provided English translation.
As for claim 1, Lowe discloses in Figs. 7 and 8, for example, a dedusting and cleaning device for shoe sole (e.g., see claim 1) comprises a cleaning or scrubbing device 1, wherein: the scrubbing device 1 comprises a frame or inner core 22, a trough or scrubbing disc/slot 12 and a scrubbing core defined by longitudinal brush strip(s) 1, the inner core 22 is placed in the scrubbing slot of the scrubbing disc 12 (see claim objection above) and the upper surface of the inner core 22 is of mesh or grid shape 19.3 (Fig. 7; p. 6, 5th paragraph), and the inner core 22 is provided with a friction area on its upper surface (Figs. 7 and 8), and the scrubbing core 1 is clamped on the inner core 22 through spring-effective clamp/brackets 21 and spacers 20 (p. 6, last paragraph to p. 7, first two paragraphs) and the scrubbing head 15 (bristle bundles) of the scrubbing core 1 is exposed out of a mounting slot of scrubbing head in the friction area on the upper surface of the inner core 22 (Fig. 8), and the mounting slot of scrubbing head has a clamping structure (which can be the grid openings of the mesh and/or the aforementioned spring-effective clamp 21). As for the scrubbing device being provided with a fastening and connection mechanism with the floor at its back, such arrangement, whether by suction cup(s) or an adhesive or tacky element(s), would be well within the capabilities of one skilled in the art for stability purposes and preventing slipping of a person during cleaning.
	As for claim 3, wherein: the inner core 22 is provided with a number of support rods 19.1 or longitudinal cross-rods 19.2 which can serve as baffles, and the baffle comprises a first baffle and a second baffle (merely by picking and choosing; Fig. 7; p. 6, 5th paragraph).
	As for claim 4, wherein: the clamping structure of the mounting slot of scrubbing head  comprises two outside borders in the shape of "[ ]" (at least in this shape in a partial sense of the mesh or grid 19.3; Fig. 7), and the scrubbing head 15 extends out from the middle part of two "[ |” type outside borders of the mounting slot of scrubbing head (Fig. 8).

Allowable Subject Matter
6.	Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 2, in particular, wherein: the inner core is provided with a number of horizontal grilles extending downward on the upper surface and the grille comprises a first grille and a second grille and the length of the second grille is larger than that of the first grille.
	Claim 5 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 5, in particular, wherein: the middle part of the upper surface of the inner core is a friction area, the second baffle is located under the corresponding friction area, the first baffles are located under the two sides of the friction area and the second baffle under the border of the friction area and the first baffle form a clamping groove between them.
	Claim 6 (claims 7 and 8 depend on claim 6) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 6, in particular, wherein: several first gaps for water flow are arranged at equal intervals under the first baffle and several second gaps are arranged at equal intervals under the second baffle.
	Claim 9 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 9, in particular, wherein: it comprises a cleaning area and a drying area, the cleaning area is provided with the scrubbing device and the drying area is provided with a foot mat, and the foot mat is provided with fastening and connection mechanism with the floor at its back and the foot mat is provided with a gap at one side and the scrubbing device is arranged at the gap to fit with the foot mat to form a complete set.
	Claim 10 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 10, in particular, wherein: the inner core is provided with an observation hole  on its upper surface and the observation hole is provided with a baffle beside it to form a pull buckle.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Movsesian is pertinent to a floor mat having a grid arrangement.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723